Title: To Thomas Jefferson from Moustier, 9 August 1791
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas


Berlin, 9 Aug. 1791. He is infinitely appreciative of TJ’s assurances that his conduct in the U.S. had won the approval of the President. His satisfaction is proportioned to his desire to deserve it. He had hoped that his presence in France at the time his ill health caused him to return would hasten the conclusion of arrangements he had undertaken with ardour to effect for mutual advantage “une union plus intime entre nos deux nations.” But some major causes thwarted his wishes, though without slackening the efforts that he made up to the last moment to achieve his object.—He hopes nevertheless that his works will not be fruitless and that the seeds he planted will flourish. He so prepared things that his successor will find foundations for a work that he ardently desires, though the glory may be reserved for another. The one who replaces him is not less animated than himself by a desire “de cimenter une parfaite union entre les deux nations.” He will rejoice infinitely at his success and if circumstances enable him to support him, he will demonstrate the sincerity of his affection for the U.S. and the wishes he was among the first of his compatriots to feel for their success and prosperity.—The token of the sentiments accorded him in the United States will be “infiniment agreable comme un temoignage du succès de mes efforts à les meriter.”—The particular sentiments that TJ was kind enough to express are not less affecting for one, like  himself, always desiring to merit the esteem and affection of those who are themselves capable of inspiring these sentiments, rather than seeking the banal plaudits of those as fickle and as thoughtless in their censure as in their praise.
